COX, Chief Judge
(concurring):
Although I concur, the majority opinion does not discuss Article 59(a), Uniform Code of Military Justice, 10 USC § 859(a), which establishes a statutory test for harmless error under the UCMJ. That Article states:
(a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.
Over the years, I have come to believe that it is difficult, if not impossible, to draw a meaningful distinction between “harmless beyond a reasonable doubt” and “materially prejudices the substantial rights.” I remain open to be convinced that there is a difference. Nevertheless, I agree these errors were harmless by any standard.
It is interesting to note that appellate judges, including myself, when affirming, tend to find no error beyond a reasonable doubt. When reversing, we tend to find error that materially prejudiced a substantial right of the accused. Thus, the myth that there must be some difference between the two standards is perpetuated.